WR-83,375-01
                                                                                     COURT OF CRIMINAL APPEALS
                                                                                                           AUSTIN, TEXAS
                                                                                 Transmitted 10/26/2015 10:40:33 AM
SORRELsluDASHENIANTON                                                               Accepted
                                                                   BOARD CERTIFIED-CRIMIML
                                                                                               BRUCE ANTON
                                                                                                10/26/2015
                                                                                           LAW and               10:58:30
                                                                                                   CRIMINAL APPELLATE LAW  AM
                        Attorneys and Counselors at Law                                                      ABEL ACOSTA
                                                                                      TEXAS BOARD OF LEGAL SPECIALIZATION

                                                                                                         ba@sualaw.com  CLERK
                                                                                        23 11 Cedar Springs Rd.
                                                                                                      Suite 250
                                                                                  RECEIVEDDallas, TX 7520 1
                                                                           COURT OF CRIMINAL 214.468.8100
                                                                                                 APPEALS
                                                                                 10/26/2015 fax 214.468.8104
                                                                             ABEL ACOSTA, CLERKwww.sualaw.com

                                            October 26, 2015


   Clerk of the Court
   Court of Criminal Appeals
   Supreme Court Building
   201 West 14th Street, Room 106
   Austin, Texas 78701


   Re:    Ex Parte Shelton Montgomery
          Case No. WR-83,375-01

   Dear Sir or Madam:

   Please be advised that I will be filing objections in the above-referenced matter. Please
   abstain from ruling in this matter for at least 30 days, or until November 25, 2015 to provide
   counsel for the Applicant viable time to file objections.

   Thank you for your attention to this matter. Please contact me should you have any questions
   or concerns.


   Sincerely,



                                                                                                          f

   Bruce Anton




   cc:    Luke M. Inman, l001h Judicial District Attorney ' s Office